Citation Nr: 1206677	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  94-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

2.  Entitlement to a separate initial compensable rating for nonproliferative diabetic retinopathy of the right eye.

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1968.  He received the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from September 1999 and March 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In the September 1999 decision, the RO denied entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound.  In the March 2008 decision, the RO granted service connection for Type II diabetes mellitus and assigned an initial 20 percent disability rating, effective September 27, 2007.

In February 2001, the Board remanded the SMC issue for further development.

In June 2002, the Board denied the claim for SMC based on the need for regular aid and attendance of another person or on account of being housebound.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a March 2006 memorandum decision, the Court vacated the Board's June 2002 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In November 2006, the Board remanded the SMC issue for further development in compliance with the Court's decision.

In a February 2011 decision, a decision review officer (DRO):  granted service connection for nonproliferative diabetic retinopathy of the right eye and rated it as part of the already assigned 20 percent disability rating for diabetes mellitus, effective September 8, 2010; and granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus and assigned initial 10 percent disability ratings, both effective July 19, 2010.  As compensable complications of diabetes are to be rated separately when rating the underlying diabetes, these determinations are also on appeal.

In September 2011, the Board remanded the diabetes and SMC issues for further development.


FINDINGS OF FACT

1.  Since September 27, 2007, the Veteran's diabetes mellitus has been treated by an oral hypoglycemic agent and a restricted diet; he does not take insulin and his activities are not restricted.

2.  Since September 8, 2010, the Veteran's nonproliferative diabetic retinopathy of the right eye has been manifested by distant corrected visual acuity of 20/20 in both eyes, without incapacitating episodes, field of vision deficits, or impairments of ocular muscle function.   

3.  Since July 19, 2010, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by mild sciatic neuritis.

4.  Since July 19, 2010, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by mild sciatic neuritis.

5.  The Veteran is not service-connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less, is not a patient in a nursing home, and is not bedridden.  His service-connected disabilities, alone, are not otherwise shown to be so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment. 

6.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) with alcoholism, rated 100 percent disabling; his additional service-connected disabilities are not independently ratable at 60 percent and he is not otherwise permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  The criteria for a separate initial compensable rating for nonproliferative diabetic retinopathy of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.79, Diagnostic Codes (DCs) 6006, 6066, 6080, 6090, 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2011).

3.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2011).

4.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

5.  The criteria for SMC based upon the need for regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1114(l)-(s), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(i)(2), 3.351(b)-(c), 3.352(a), 4.25 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As for the appeal for a higher initial rating for diabetes mellitus, the claim arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

With regard to the claim for SMC, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in January 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for SMC.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the January 2008 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a May 2009 letter.  

There was a timing deficiency in that the January 2008 and May 2009 letters were sent after the initial adjudication of the claim for SMC.  This timing deficiency was cured by readjudication of the claim in December 2008 and August 2010 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, all available SSA disability records, and all of the identified post-service VA treatment records.  In addition, he was afforded VA examinations for diabetes mellitus, nonproliferative diabetic retinopathy of the right eye, peripheral neuropathy of the lower extremities, and SMC.  

In its February 2001, November 2006, and September 2011 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, send the Veteran a VCAA notice letter pertaining to his claim for SMC, obtain all relevant VA and private treatment records (including records of an April 2010 VA eye evaluation), obtain all available SSA disability records (including a copy of a December 1998 SSA hearing transcript), and schedule the Veteran for VA aid and attendance examinations. 

The Veteran was sent a VCAA notice letter pertaining to his SMC claim in January 2008, all identified post-service treatment records (including the April 2010 VA eye evaluation) and all available SSA disability records have been obtained and associated with his claims file, and he was afforded VA aid and attendance examinations in June 2001, March 2008, and October 2011.  Therefore, the AOJ substantially complied with all of the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Initial Ratings

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus

The Veteran's diabetes is currently rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2011).

A July 2010 VA examination report reveals that the Veteran was prescribed metformin to treat his diabetes.  He reported that he did not take insulin, did not experience any episodes of ketoacidosis or hyperglycemia, and generally had a blood sugar level of 160 in the morning.  He followed a restricted diet, however he had gained weight over the previous 3 months and had been told to exercise and lose weight.  He visited a diabetic care provider every three months.  There were no bowel or bladder problems other than a history of a weak stream due to an enlarged prostate.  He experienced hypertension which had developed in 1997 prior to his diabetes and had also experienced erectile dysfunction "for many years."  He had been unemployed since 1987 due to PTSD.

Examination revealed that the Veteran was overweight, pleasant, and cooperative.  His skin was normal other than a rash under the right armpit and dryness on the feet.  A diagnosis of, among other things, type II diabetes mellitus was provided.

An April 2010 VA diabetic retinopathy consultation note and a July 2010 VA diabetes consultation note indicates that the Veteran took oral agents and that he received dietary counseling for his diabetes.

The evidence reflects that since the effective date of service connection, the Veteran's diabetes mellitus has been treated by a restricted diet and an oral hypoglycemic agent (i.e. metformin).  He has not taken insulin, has not reported that he has been prescribed or advised to avoid strenuous occupational and recreational activities due to diabetes, and there is no medical evidence showing that such activities have been restricted.  Rather, the July 2010 VA examination report reveals that he was medically advised to exercise in order to lose weight.

As the Veteran's diabetes has required only oral medications and a restricted diet and insulin has not been prescribed, an initial rating higher than 20 percent for diabetes mellitus under DC 7913 is not warranted at any time since the effective date of service connection.  See 38 U.S.C.A. §§ 1155, 5107( b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, DC 7913.  

Nonproliferative Diabetic Retinopathy of the Right Eye

The Veteran's nonproliferative diabetic retinopathy of the right eye is currently included as a noncompensable complication of diabetes which is deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  Retinopathy is rated under 38 C.F.R. § 4.79, DC 6006.

Eye disabilities rated under DCs 6000 to 6009 are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6006.

Under the General Rating Formula based on incapacitating episodes, the following ratings apply:  a 10 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

As for visual impairment, a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes and a 10 percent compensable rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

VA treatment records dated from April to November 2010 indicate that the Veteran reported that he experienced increased difficulties with near vision without the use of glasses.  There was no diplopia or flashes.  He had not sustained any eye trauma, had not undergone any eye surgeries, and did not experience any eye pain.

An examination revealed that uncorrected visual acuity was 20/40 in the right eye and 20/25- in the left eye.  The Veteran's best corrected vision was measured as 20/20 bilaterally.  Extraocular movements were smooth and full without diplopia or pain bilaterally, visual fields were full to finger counting bilaterally, and pupils were equal, round, and reactive to light.  The orbits were normal, the cornea were clear without staining, the anterior chambers were deep and quiet, the irises were normal with no rubeosis, the vitreous was clear and quiet bilaterally, and the vessels had normal course and caliber bilaterally.
Examination of the macula revealed one small microaneurysm superior to the fovea in the right eye, trace mottling bilaterally, and trace pinpoint drusen in the left eye.  There was reticular degeneration 360 degrees bilaterally and inferior retinal pigment epithelium dropout in the left eye, but no exudates or any neovascularization of the optic disc.  There was a mild meibomian gland dysfunction with telangiectasia and mild pinguecula bilaterally.  An April 2010 teleimaging study was normal and reflected that there was no diabetic retinopathy, however the Veteran was diagnosed as having mild nonproliferative diabetic retinopathy in the right eye at the time of a September 2010 VA eye evaluation.

At a December 2010 VA examination the Veteran reported that there was no history of hospitalization or surgery for eye problems, that he had not sustained any eye trauma, had not experienced any incapacitating periods due to eye disease, and did not experience any current eye symptoms.  

Examination revealed that there was no diplopia, vessels were of normal course and caliber bilaterally, and periphery was flat and intact 360 degrees bilaterally.  However, there was one small microaneurysm superior to the fovea in the right eye with trace mottling bilaterally, reticular degeneration 360 degrees bilaterally, pinpoint drusen in the left eye, and retinal pigment epithelium dropout in the left eye.  There was no visual field defect, visual acuity was not worse than 5/200, there was no corneal disorder that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses, there was no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, and there were not more than 3 diopters of spherical correction between the eyes.

Corrected distant visual acuity was measured as 20/20 bilaterally.  There was a mild meibomian gland dysfunction with mild telangiectasia bilaterally and mild pinguecula bilaterally, but both eye lenses were intact and there were no other lens abnormalities.  There were no findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of an eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  There was presbyopia, but no eye had been removed.  The Veteran was diagnosed as having mild nonproliferative diabetic retinopathy of the right eye, moderate cupping bilaterally, and refractive error bilaterally.  The eye disability did not have any effects on the Veteran's activities of daily living.

While this evidence reflects that the Veteran has been diagnosed as having mild nonproliferative diabetic retinopathy of the right eye and that there has been some impairment of visual acuity, that impairment has not met or approximated the criteria for an initial compensable rating for retinopathy of the right eye based on impairment of visual acuity at any time since the grant of service connection.  Examinations have shown that his corrected visual acuity has been 20/40 or better in both eyes.

Furthermore, there is no evidence of any incapacitating episodes due to the Veteran's eye disability.  Medical records do not reflect any prescribed bedrest and the Veteran has not reported such periods and specifically denied any incapacitation during the December 2010 VA examination.  Therefore, the symptoms of the Veteran's retinopathy of the right eye more closely approximate the criteria for a noncompensable rating under DCs 6006 and 6066.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.79, DCs 6006, 6066.   

In addition, there is no evidence of field of vision deficits or impairment of ocular muscle function and the absence of field of vision deficits was specifically noted during the December 2010 VA examination.  Therefore, the Veteran is not entitled to compensable ratings under DCs 6080 or 6090.

Compensation is payable for the combination of service-connected and non service-connected disabilities of the eyes when vision in each eye is rated at 20/200 or less or the peripheral field of vision is 20 degrees or less.  38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. § 3.383(a)(1) (2011).  The Veteran's visual acuity is far better than 20/200 and there is no loss of peripheral field of vision.  Hence, ratings based on any non service-connected eye disability are not warranted.  Assuming for the sake of argument that any non-service connected disability could be compensated, it does not meet the criteria for a compensable rating and an initial compensable rating would not be warranted.
The evidence is against a finding that the Veteran's service-connected right eye disability has met or approximated the criteria for a compensable rating at any time since the effective date of service connection.  Thus, right eye retinopathy is considered part of the diabetic process under DC 7913 and a separate initial compensable rating is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.119, DC 7913, Note (1).  

Peripheral Neuropathy

The peripheral neuropathy of the Veteran's lower extremities is currently rated under 38 C.F.R. § 4.124a, DC 8520 as paralysis of the sciatic nerve.  Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

VA primary care treatment notes dated in April 2009 and April 2010 indicate that the Veteran reported that he did not experience any falls, dizziness, or numbness or tingling of the extremities.  Examinations revealed that sensation was intact.

The July 2010 VA examination report reveals that the Veteran reported that he had  begun to experience numbness and tingling in all of his toes bilaterally over the previous 2 months.  There were no flare ups of such symptoms, there was no associated pain, the symptoms remained the same whether he was standing or sitting, he was not receiving any treatment for neurological problems, and the symptoms did not interfere with his daily activities.  Examination revealed that sensation was normal in all toes bilaterally.  A diagnosis of bilateral lower extremity peripheral neuropathy was provided.

The above evidence reveals that the Veteran's peripheral neuropathy of the lower extremities has been manifested by numbness and tingling in the toes of both feet since the effective date of service connection.  Given the findings of at most mild neurological symptoms that are wholly sensory and the otherwise normal neurological findings, the symptoms of the Veteran's peripheral neuropathy of the lower extremities more closely approximate the criteria for 10 percent ratings under DC 8520 and higher initial ratings are not warranted at any time since the grant of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DC 8520.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has been unemployed throughout the entire appeal period and has been granted SSA disability benefits.  This evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disabilities are impairment of visual acuity and numbness and tingling in the lower extremities.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing and following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As the Veteran has been in receipt of a total (100 percent) combined disability rating for his service-connected disabilities throughout the entire appeal period, the question of entitlement to a TDIU is not at issue in this case.  See 38 C.F.R. § 4.16(a) (providing for TDIU where the schedular rating is less than total).

SMC

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance. 38 C.F.R. § 3.352(a).  

The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).
The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000). 

SMC is also payable, under 38 U.S.C.A. 1114(s), where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.   38 C.F.R. § 3.350(i)(2). 

Housebound benefits granted on the basis of being substantially confined to the home, means inability to leave to earn a living.  The law and regulation providing housebound benefits are intended to provide additional compensation for veterans who are unable to overcome their particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The relevant focus for adjudicating an increased rating claim, including SMC, is on the evidence concerning the state of the Veteran's disabilities from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been granted service connection for the following disabilities: PTSD with alcoholism, rated 100 percent disabling; type II diabetes mellitus, rated 20 percent disabling; tinnitus, rated 10 percent disabling; hypertension, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; and erectile dysfunction, rated noncompensable.

SSA psychiatric evaluation reports dated in December 1998 reveal that the Veteran's psychiatric problems caused extreme restrictions of daily living and extreme difficulties in maintaining social functioning.  His PTSD was considered severe and chronic and his anxiety resulted in a complete inability to function independently outside the area of his house.

In his June 2000 notice of disagreement, the Veteran reported that he lived in a camper in his mother's yard and that he did not care about his appearance, had to be reminded to bathe, ate cold food out of cans if his mother did not prepare dinner, and was unable to maintain a clean and wholesome living environment.  He was substantially confined to his home and the immediate premises due to his service-connected PTSD and only left his home for weekly counseling sessions, medical visits, and occasional shopping trips while accompanied by his mother.  Furthermore, he required the aid and attendance of his mother. 

A June 2001 VA aid and attendance examination report reveals that the Veteran was driven to the examination by a friend.  He reported that he rarely left home due to anxiety and that his world was "quite restricted."  He received the regular assistance of his mother in attending to his ordinary needs in that she cooked for him because she was afraid that he would not turn off the stove, reminded him to take his medication, and reminded him to bathe.  However, he was otherwise independent in terms of dressing, eating, ambulation, toileting, and hygiene.  He left his home and its immediate vicinity for medical appointments and although he often participated in a carpool, he drove himself to the Vet Center on a regular basis for group therapy sessions.  He had not been hospitalized since 1991, at which time he was hospitalized for PTSD.  He was not permanently bedridden, he did not experience any problems with his eyes and did not wear glasses, and he was capable of managing his benefit payments and paying his own bills with his mother's supervision.  He had been unemployed since 1991, avoided crowds and people, and felt that his world was "very restricted."

The Veteran spent most of his time at home on the computer and read newspapers through scanning because of memory and concentration problems.  He did not experience any major problems with dizziness, bowel or bladder incontinence, or poor balance affecting the ability to ambulate, perform self-care, or travel beyond the premises of his home.  He spent his days watching television, playing on the computer, and walking through his yard, and only interacted with his mother, a friend, and his therapy group at the Vet Center.  He occasionally went out to eat with his mother and rode with her to the supermarket.

Examination revealed that the Veteran was in no acute distress, moved easily, and had a normal gait.  He was able to walk without the assistance of another person and occasionally used a cane to help with left knee pain.  Diagnoses of PTSD, gastroesophageal reflux disease (GERD), hypertension, obesity, a left tibial plateau fracture, reconstruction of the right elbow and forearm, reconstruction of the right lower extremity with plate, cholecystectomy, positive PPD, and left carpal tunnel syndrome were provided.

In a March 2008 statement, the Veteran's ex-wife reported that as the Veteran's psychiatric symptoms worsened between 1989 and 1990, he became unable to leave the house and earn a living.  He became a danger to himself and others due to memory problems.  For example, he would forget to turn off the stove, take his medications, and bathe, and had to be reminded numerous times regarding such tasks.  He became totally dependent, had to be guided through his daily activities, and would not leave home unless he was with someone else or it was absolutely necessary.

A March 2008 VA aid and attendance examination report indicates that the Veteran was accompanied to the examination by a friend and that he was not permanently bedridden, was not hospitalized, and could travel beyond his domicile.  He lived alone in a motor home and spent each day making meals, watching television, using the computer, reading, bathing, dressing, talking on the telephone, going to the bathroom, getting the mail, and doing laundry.  He usually went shopping with a friend if the friend could drive, but he occasionally drove himself.  However, he rarely went anywhere unless it was necessary because of anxiety.  He occasionally used a brace and cane due to a tibial plateau injury in 1971, but no assistance was required to adjust any orthopedic or prosthetic appliances.  He occasionally experienced mild memory loss, but did not have any dizziness and imbalance did not affect the ability to ambulate.  Overall, he was able to perform all daily functions.

Examination revealed that the Veteran's gait was normal, he was able to walk between 1/2 and 1 mile without the assistance of another person, and did not require any aid for ambulation.  He was unrestricted in his ability to leave home, his best corrected vision was not 5/200 or worse in both eyes, he did not have any spinal problems, and function of the upper and lower extremities was normal.  The Veteran was diagnosed as having PTSD, alcoholism, tinnitus, GERD, obesity, hypertension, hyperlipidemia, tobacco use disorder, spinal stenosis, carpal tunnel syndrome, impotence, type II diabetes mellitus, and gout.

The physician who conducted the March 2008 VA examination opined that the veteran did not require assistance on a regular basis, either due to his service-connected disabilities or otherwise, and that he was not substantially confined to his dwelling.  She reasoned that although he reported that he rarely left the house unless absolutely necessary due to PTSD-related anxiety, he lived alone, prepared his own meals, dressed and bathed himself, performed his own laundry, drove his own car, and occasionally did his own shopping.

The examiner further opined that she was unable to determine without resort to mere speculation whether the Veteran's PTSD and related anxiety would cause him to be unable to leave the house frequently enough on a regular basis or for long enough periods of time in order to earn an income.  No further explanation or reasoning for this opinion was provided.

A March 2009 VA outpatient treatment note shows that Veteran reported frustration at the inability to get internet and phone service installed at his new home.  An August 2010 VA outpatient treatment note shows that he reported he would be traveling to Georgia for the winter.

A report of contact dated in October 2011 shows that a Veterans Service Officer had attempted to expedite the Veteran's examination, but that the Veteran reported that he was flying to North Carolina to buy homes.  An October 2011 outpatient treatment note shows that the Veteran was leaving for North Carolina and would resume group therapy upon his return in the spring.

An October 2011 VA aid and attendance examination report reveals that the Veteran drove himself to the examination and that he was not permanently bedridden or hospitalized and was able to travel beyond his domicile.  He generally spent each day attending to his bodily needs, bathing, preparing meals (prepackaged meals in the microwave because he would often become distracted with the computer and burn food if he used the stove), watching television, and using the computer.  He occasionally used a cane or walker to ambulate, depending upon whether or not he experienced back pain.  He had tripped on the front steps of his house two weeks prior to the examination because he had misjudged a step, but caught himself before he actually fell and did not sustain any injuries.

The Veteran frequently used a left knee brace for support while walking.  He experienced dizziness on a weekly basis (but less than daily) and severe short term memory loss, and imbalance affected his ability to ambulate 1 or more times a week.  Non service-connected lower back and left knee problems interfered with his ability to ambulate and stand, sit, and drive for prolonged periods of time.  He was unable to perform self-grooming.

Examination revealed that the Veteran had an antalgic gait, but that he was able to walk up to a few hundred yards without the assistance of another person.  He was unrestricted in his ability to leave home, his best corrected vision was not 5/200 or worse in both eyes, there were no cervical spine problems, function of the upper extremities was normal, and weight bearing and balance were normal.  However, he experienced decreased range of motion of the thoracolumbar spine, there was limitation of motion and lack of coordination associated with the lower extremities bilaterally, and there was very poor propulsion on attempting to transfer from a seated to a standing position. The Veteran was diagnosed as having PTSD, alcoholism, tinnitus, GERD, obesity, hypertension, hyperlipidemia, a tobacco use disorder, spinal stenosis, carpal tunnel syndrome, impotence, hearing loss, type II diabetes mellitus, mild nonproliferative diabetic retinopathy of the right eye, bilateral peripheral neuropathy of the lower extremities, gout-like symptoms, sleep apnea, and status post acute pancreatitis.

The physician who conducted the October 2011 VA examination opined that the Veteran did not require assistance on a regular basis due to service-connected disabilities in terms of dressing and undressing himself, keeping himself ordinarily clean and presentable, adjusting any special prosthetic orthopedic appliances, feeding himself, attending to the wants of nature, or protecting himself from the hazards or dangers incident to his daily environment.

The examiner reasoned that the Veteran reported that the only self-care activity with which he required assistance was grooming and that he remained totally independent in all other activities of daily living.  Continual alcohol usage could result in memory difficulties and deterioration of brain cells over an extended period of time could contribute to progressive deterioration in his other disease entities and organ systems.  He admitted to occasionally forgetting to turn off the stove due to being on the computer, but this could also be secondary to excessive alcohol use.  Furthermore, excessive alcohol use could cause one to be prone to falls or become a hazard to himself or others.

The examiner also opined that the Veteran was not substantially confined to his dwelling or immediate premises as a direct result of his service-connected disabilities and did not cause him to be unable to leave his home in order to earn an income.  This opinion was based on the fact that none of his comorbidities were permanently handicapping to the extent that physiologically he did not have the potential to earn an income.  For example, he was not blind, deaf, mute, or mentally challenged and even if he did have some of those disabilities, some people with such disabilities were able to work to the best of their ability.  His diabetes and peripheral neuropathy did not prevent him from walking, he reported only mild retinopathy, and there was no significant visual impairment that prevented him from seeing around his house or outside and he was able to drive his own truck independently.  Furthermore, he had not been hospitalized for any complication of diabetes or hypertension despite reported noncompliance with medications and restricted diet.

The Veteran's most debilitating disability was his degenerative osteoarthritis of the spine and knees which impaired his ability to occasionally perform physical tasks due to pain.  However, he remained essentially independent in his ability to perform self-care and only required mild help with grooming, cooking, and cleaning due to pain and discomfort.  Although he reported that emotional stress associated with PTSD confined him to his home, he had been attending group psychotherapy sessions and even one with severe PTSD would still have to leave home at some point. 

The March 2008 opinion that it would be speculation to conclude whether the Veteran's PTSD and related anxiety would cause him to be unable to leave the house frequently enough on a regular basis or for long enough periods of time in order to earn an income is inadequate because it is unaccompanied by any further explanation or reasoning and constitutes "non-evidence" that weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

However, the March 2008 opinion as to whether the Veteran required assistance on a regular basis or was substantially confined to his dwelling due to service-connected disabilities, as well as the October 2011 opinions, are accompanied by detailed rationales which were based upon a review of the Veteran's medical records and reported history and are consistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The weight of the evidence indicates that although family members have reported that the Veteran sometimes needs reminders to perform certain activities of daily living, he is generally independent in his activities of daily living (other than grooming), his only physical impairments that result in the need for assistive devices are due to non service-connected lower back and knee problems and residuals of a tibial plateau injury, and his service-connected disabilities, alone, are not otherwise so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment.  Furthermore, he is not a patient in a nursing home and is not bedridden.  Rather he has lived alone and has been able to leave his home throughout the entire appeal period to attend medical appointments and group counseling sessions.  For example, he traveled to the October 2011 VA examination alone.  

The Veteran has contended on several occasions that he is essentially confined to his home and its immediate premises due to his service-connected PTSD.  Furthermore, in her March 2008 statement the Veteran's ex-wife reported that the Veteran had become unable to leave the house and earn a living between 1989 and 1990 and that he became totally dependent in his activities of daily living.  The Veteran and his ex-wife are competent to make such statements.  However, their reports must be weighed against the objective evidence and their credibility must be assessed.

The SSA psychiatric evaluation reports dated in December 1998 reflect that the Veteran's psychiatric problems caused extreme restrictions of daily living and that his anxiety resulted in a complete inability to function independently outside the area of his house.  However, all other objective evidence of record (including the March 2008 and October 2011 opinions) as well as the Veteran's own reports during the VA aid and attendance examinations conducted during the appeal period indicate that he is generally independent in his activities of daily living and that he is not confined to his home due to PTSD and the other service-connected disabilities.  

Throughout the appeal period he has been able to attend weekly group therapy sessions, engage in social interactions and he has on more than one occasion left his home to travel hundreds of miles for extended periods.  The group therapy notes do not indicate the level of isolation reported by the Veteran and his former wife.

Thus, in light of this evidence, the statements made by the Veteran and his ex-wife that the Veteran is confined to his home and totally dependent are deemed not be credible.

The weight of the credible evidence reflects that the Veteran's service-connected disabilities, alone, do not render him unable to care for his daily needs or protect himself from the hazards incident to his environment and none of the other criteria under which SMC at the aid and attendance rate can be granted have been met.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352.

With regard to SMC on account of being housebound, the Veteran has a single service-connected disability rated 100 percent disabling (i.e. PTSD with alcoholism).  However, his additional service-connected disabilities are not independently ratable at 60 percent.  Rather, his other service-connected disabilities are rated 50 percent disabling when combined according to the combined ratings table.  See 38 C.F.R. § 4.25.  

In a February 2011 letter, the Veteran contended that he met the schedular criteria for SMC at the housebound rate as of July 19, 2010 and argued that since he had a single service-connected disability rated 100 percent disabling, his additional disability ratings are to be combined using standard math and not the combined ratings table.  In support of his argument, he cited a June 2010 Board decision.

However, the June 2010 Board decision is not pertinent to the instant claim because prior Board decisions have no precedential value.  See 38 C.F.R. § 20.1303 (2011). The Board decision submitted by the Veteran contains different facts that were not identical to those in this case.  Thus, that Board decision is not probative.  See generally Sacks v. West, 11 Vet. App. 314 (1998).

The Veteran did not cite to any other legal basis for his February 2011 contention and despite the fact that his PTSD with alcoholism is rated 100 percent disabling, the remaining ratings for his other service-connected disabilities are nonetheless combined according to the combined ratings table set forth in 38 C.F.R. § 4.25.

Furthermore, the evidence of record reflects that the Veteran is not permanently housebound by reason of his service-connected disabilities in that he is able to leave the house to attend medical appointments and counseling sessions and has reported going shopping and eating out for dinner with his mother and a friend.  As discussed above, any lay statements to the contrary are deemed not to be credible.  Also, the examiners who conducted the March 2008 and October 2011 VA examinations specifically opined that the Veteran was not substantially confined to his dwelling or immediate premises as a direct result of his service-connected disabilities and such disabilities did not cause him to be unable to leave his home in order to earn an income.

Thus, the criteria for SMC on account of being housebound are also not met.  38 U.S.C.A. §§ 1114(s); 5107(b); 38 C.F.R. § 3.350(i)(2). 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim for SMC based on the need for regular aid and attendance of another person or on account of being housebound must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus is denied.

Entitlement to a separate initial compensable rating for nonproliferative diabetic retinopathy of the right eye is denied.

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound is denied.




___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


